Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Response to Communication(s)
2.	This office action is responsive to the Response filed on May 3, 2021. Claims 2-3, 12-14 and 16-19 were canceled. Claims 1, 4-11, 15 and 20-28 are now pending in the application.

Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 12/23/2020 and 05/03/2021 are acknowledged. With respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) or (2) and 103, the applicant’s amendment/arguments (see REMARKS dated 12/23/2020, pages 7-8) have been fully considered and are persuasive. Accordingly, the previous office action sent on 07/23/2020 has been withdrawn.

Allowable Subject Matter
4.	Claims 1, 4-11, 15 and 20-28 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 12/23/2020 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed apparatus (claim 20), non-transitory ... ; selecting, by a computing device, a threshold characteristic and a threshold value, the threshold characteristic comprising a respective one of a fixed threshold or a variable threshold; based on the selected threshold characteristic, determining a granularity for subdividing the frequency spectrum into one or more partitions; selectively processing the set of measurements into a set of metrics each having a metric characteristic and a metric value, the metric characteristic based on the granularity of the one or more partitions, and where each network device has an associated one of the set of metrics for each one or more partition; and comparing, by the computing device, the metric value associated with each network device to the threshold value at each of the one or more partitions; and sorting the network devices into a plurality of interference groups, each interference groups associated with one of the one or more partitions.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 4-11 and 21-28.

5. 	References U.S. 8,364,188 and U.S. 10,230,519 are cited because they are put pertinent to improve the resource allocation due to channel interference in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

June 23, 2021